Order unanimously affirmed, without costs. Memorandum: The court improperly placed upon petitioner the burden of proving why a valid out-of-State custody decree should be enforced. Under section 75-n of article 5-A of the Domestic Relations Law, New York courts are required to enforce custody decrees of another State. Although petitioner had the burden of proving that a valid out-of-State decree existed, she did not have the burden of proving that it was in the best interest of the child to enforce the decree. The best interest of the child involved must govern in the adjudication of custody (Matter of Nehra v Uhlar, 43 NY2d 242). However, the court did correctly consider the best interest of the child, and its incorrect statements regarding burden of proof were harmless error. (Appeal from order of Erie County Family Court — custody.) Present — Simons, J. P., Hancock, Jr., Callahan, Doerr and Moule, JJ.